PER CURIAM:
This claim was submitted for decision based on the allegations of the claimant’s Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $1,120.00 for salary due him for medical coverage at Barboursville State Hospital from June 13, 1977 through June 16, 1977 for 70 hours of work performed at $16.00 per hour.
In their Answer, respondents admit the validity of the claim and join in the claimant’s request that it be honored. Respondents further allege that there were sufficient monies remaining in the funds appropriated for that purpose at the close of the fiscal year in question.
Based on the foregoing, an award in the above amount is hereby made.
Award of $1,120.00.